Title: To John Adams from James McHenry, 22 July 1799
From: McHenry, James
To: Adams, John



Sir
War Department 22 July 1799

Major General Pinckney advises on the 28th June ulto. “I have this moment received accounts from Mr. Seagrove at St. Mary’s that the Creeks are disposed to prevent the running of the line between the U.S. and the Floridas, notwithstanding they had consented to it by the treaty of Colerain. The talk of one of the Indian Chiefs to him, and his answer is now copying to be sent you, but I do not think they can be furnished by this post. It is suggested that the discontent and commotion among the Indians is occasioned and fomented by a French officer in the Spanish service.
To this I immediately replied on the 16 July inst. having seen in the Georgia newspapers, the talk of the Indian and answer by Mr. Seagrove, “Mr. Seagrove is a sensible man, but he is much engaged in business, particularly in trading with the Creek nations, over whom he wishes to preserve an influence, and he is not a friend to Col. Hawkings. From the latter I have received advices, which induce me to believe that no disturbances will take place, nor any opposition be given to the running of the line by the Creeks.”
Since writing this, I have received a letter from the General dated the 2d inst. and the papers No. 1, 2, 3, all of which are inclosed.
I do not think we have anything serious to apprehend on the Creek frontier; notwithstanding the Generals precautions may be perfectly proper.
With the greatest respect I have the honour to be Sir your obt. and hble. st.

James McHenry